 

Exhibit 10.1

 



Execution Version

 

EIGHTH AMENDMENT TO UNCOMMITTED MASTER REPURCHASE AGREEMENT

 

THIS EIGHTH AMENDMENT TO UNCOMMITTED MASTER REPURCHASE AGREEMENT (this
“Amendment”), dated as of February 6, 2020, by and between JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, a national banking association organized under the laws of
the United States (“Buyer”) and STARWOOD PROPERTY MORTGAGE SUB-14, L.L.C. and
STARWOOD PROPERTY MORTGAGE SUB-14-A, L.L.C., each a Delaware limited liability
company (collectively, “Original Seller”) and STARWOOD MORTGAGE FUNDING VI LLC,
a Delaware limited liability company (“Funding VI Seller”), and SPT CA FUNDINGS
2, LLC, a Delaware limited liability company (“SPT CA Seller”; together with
Original Seller and Funding VI Seller, individually and/or collectively as the
context may require, “Seller”). Capitalized terms used but not otherwise defined
herein shall have the meanings given to them in the Master Repurchase Agreement
(as defined below).

 

W I T N E S S E T H:

 

WHEREAS, Original Seller and Buyer have entered into that certain Uncommitted
Master Repurchase Agreement, dated as of December 10, 2015, as amended by that
certain First Amendment to Uncommitted Master Repurchase Agreement, dated as of
March 31, 2016, and that certain Second Amendment to Uncommitted Master
Repurchase Agreement, dated as of April 25, 2016, and that certain Third
Amendment to Uncommitted Master Repurchase Agreement and Amendment of Fee
Letter, dated as of April 20, 2018, and that certain Fourth Amendment to
Uncommitted Master Repurchase Agreement, dated as of May 1, 2018, and that
certain Fifth Amendment to Uncommitted Master Repurchase Agreement, dated as of
January 10, 2019, and that certain Sixth Amendment to Uncommitted Master
Repurchase Agreement, dated as of September 17, 2019, and that certain Seventh
Amendment to Uncommitted Master Repurchase Agreement, dated as of December 6,
2019 (the “Master Repurchase Agreement”); and

 

WHEREAS, Seller and Buyer wish to modify certain terms and provisions of the
Master Repurchase Agreement.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.       Amendments to Master Repurchase Agreement. The Master Repurchase
Agreement is hereby amended as follows:

 

(a)    The following definitions in Article 2 of the Master Repurchase Agreement
are hereby deleted in their entirety and replaced with the following:

 

“Maximum Facility Amount” shall mean One Billion Eight Hundred Million and
No/100 Dollars ($1,800,000,000.00).

 

2.       Upsize Fee. As consideration for Buyer’s agreement to enter into this
Amendment, Buyer shall have received payment from Sellers of the Eighth
Amendment Upsize Fee on the date hereof.

 





 



 

3.       Effectiveness. The effectiveness of this Amendment is subject to
receipt by Buyer of the following:

 

(a)    Amendment. This Amendment, duly executed and delivered by Sellers,
Guarantor and Buyer.

 

(b)    Amendment to Fee Letter. The Fifth Amendment to Fee Letter, dated as of
the date hereof, by and between Buyer and Sellers.

 

(c)    Responsible Officer Certificate. A signed certificate from a Responsible
Officer of Seller certifying: (i) that no amendments have been made to the
organizational documents of Seller, Pledgor and Guarantor, unless otherwise
stated therein; and (ii) the authority of Seller and Guarantor to execute and
deliver this Amendment and the other Transaction Documents to be executed and
delivered in connection with this Amendment.

 

(d)    Good Standing. Certificates of existence and good standing for the
Seller, Pledgor and Guarantor.

 

(e)    Legal Opinion. Opinions of outside counsel to Seller and Guarantor
reasonably acceptable to Buyer as to such matters as Buyer may reasonably
request.

 

(f)     Buyer’s Costs. Payment by Sellers of the actual costs and expenses,
including, without limitation, the reasonable fees and expenses of counsel to
Buyer, incurred by Buyer in connection with this Amendment and the transactions
contemplated hereby.

 

4.       Representations and Warranties. All representations and warranties in
the Master Repurchase Agreement are true, correct, complete and accurate in all
respects as of the date hereof (except as may be set forth in any Requested
Exceptions Report and except that if any such representation or warranty is
expressly stated to have been made as of a specific date, then such
representation or warranty shall be true and correct as of such specific date).

 

5.       Continuing Effect; Reaffirmation of Guarantee Agreement. As amended by
this Amendment and the Fifth Amendment to the Fee Letter, all terms, covenants
and provisions of the Master Repurchase Agreement and the Fee Letter are
ratified and confirmed and shall remain in full force and effect. In addition,
all terms, covenants and provisions of the Guarantee Agreement are hereby
ratified and confirmed and shall not be released, diminished, impaired, reduced
or adversely affected by this Amendment, and each party indemnifying Buyer, and
Guarantor hereby consents, acknowledges and agrees to the modifications set
forth in this Amendment. By its execution hereof, Guarantor hereby reaffirms its
obligations under the Guarantee Agreement.

 

6.       Binding Effect; No Partnership; Counterparts. The provisions of the
Master Repurchase Agreement as amended hereby, shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. Nothing herein contained shall be deemed or construed to
create a partnership or joint venture between any of the parties hereto. For the
purpose of facilitating the execution of this Amendment as herein provided, this
Amendment may be executed simultaneously in any number of counterparts, each of
which shall be deemed to be an original, and such counterparts when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of this Amendment in Portable Document Format (PDF) by
email or facsimile transmission shall be effective as delivery of a manually
executed counterpart thereof.

 



2

 

 

7.       Further Agreements. Seller agrees to execute and deliver such
additional documents, instruments or agreements as may be reasonably requested
by Buyer and as may be necessary or appropriate from time to time to effectuate
the purposes of this Amendment.

 

8.       Governing Law. The provisions of Article 18 of the Master Repurchase
Agreement are incorporated herein by reference.

 

9.       Headings. The headings of the sections and subsections of this
Amendment are for convenience of reference only and shall not be considered a
part hereof nor shall they be deemed to limit or otherwise affect any of the
terms or provisions hereof.

 

10.     References to Transaction Documents. All references to the Master
Repurchase Agreement or the Fee Letter in any Transaction Document, or in any
other document executed or delivered in connection therewith shall, from and
after the execution and delivery of this Amendment, be deemed a reference to the
Master Repurchase Agreement or the Fee Letter, as amended hereby and by the
Fifth Amendment to Fee Letter, as applicable, unless the context expressly
requires otherwise.

 

[NO FURTHER TEXT ON THIS PAGE]

 



3

 

 



IN WITNESS WHEREOF, the parties have executed this Amendment as of the day first
written above.

 

  BUYER:       JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a national banking
association     By: /s/ Thomas N.
Cassino                                                   Name: Thomas N.
Cassino     Title: Executive Director

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Signature Page to Eighth Amendment to Uncommitted Master Repurchase Agreement

 





 





 

  SELLER:       STARWOOD PROPERTY MORTGAGE SUB- 14, L.L.C., a Delaware limited
liability company       By: /s/ Andrew J. Sossen     Name: Andrew J. Sossen    
Title: Authorized Signatory       STARWOOD PROPERTY MORTGAGE SUB- 14-A, L.L.C.,
a Delaware limited liability company       By: /s/ Andrew J. Sossen     Name:
Andrew J. Sossen     Title: Authorized Signatory       STARWOOD MORTGAGE FUNDING
VI LLC, a Delaware limited liability company       By: /s/ Andrew J. Sossen    
Name: Andrew J. Sossen     Title: Authorized Signatory       SPT CA FUNDINGS 2,
LLC, a Delaware limited liability company       By: /s/ Andrew J. Sossen    
Name: Andrew J. Sossen     Title: Authorized Signatory

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Signature Page to Eighth Amendment to Uncommitted Master Repurchase Agreement

 





 

 

 

  AGREED AND ACKNOWLEDGED:       GUARANTOR:       STARWOOD PROPERTY TRUST, INC.,
a Maryland corporation       By: /s/ Andrew J.
Sossen                                                Name: Andrew J. Sossen    
Title: Authorized Signatory

 

Signature Page to Eighth Amendment to Uncommitted Master Repurchase Agreement

 





 



 